Name: Commission Regulation (EEC) No 1008/92 of 23 April 1992 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  technology and technical regulations;  consumption;  cooperation policy;  economic policy
 Date Published: nan

 No L 106/12 Official Journal of the European Communities 24. 4. 92 COMMISSION REGULATION (EEC) No 1008/92 of 23 April 1992 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil 1 . The following paragraph is inserted before the last paragraph of Article 2 : 'From the 1992/93 marketing year, the minimum total quantity referred to in point (b) of the first paragraph shall be increased to 100 tonnes in Member States where average olive-oil production over the past four marketing years exceeds 60 000 tonnes. However, for plants approved before the beginning of that marke ­ ting year, this minimum quantity shall not apply until the 1994/95 marketing year.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/92 (2), and in particular Article 11 (8) thereof, Whereas Commission Regulation (EEC) No 2677/85 of 24 September 1985 (3), as last amended by Regulation (EEC) No 571 /91 (4), lays down implementing rules in respect of the system of consumption aid for olive oil ; Whereas, in order to improve the arrangements for veri ­ fying entitlement to consumption aid in the Member States, the minimum quantity to be packaged by plants located in Member States with an average production in excess of a certain quantity should be adjusted ; Whereas, in order to ensure that the aid scheme operates properly, samples of packaged oil must be taken regularly, checks must be conducted on the latter to ensure that it complies with the definitions for olive oil eligible for aid, and provision must be made for suitable penalties in cases of failure to comply ; whereas provision should conse ­ quently be made for sufficiently dissuasive penalties in order to prevent and penalize certain fraudulent opera ­ tions detrimental to Community funds ; Whereas, in view of technical progress made, the condi ­ tions under which the by-products of the refining of olive oil are denatured and the substances used should be revi ­ ewed ; whereas, however, the application of such provi ­ sions should be deferred for the time strictly necessary for contracts under way to be executed ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its Chairman, 2. Article 5 is replaced by the following : 'Article 5 1 . Member States shall check by sampling, using the methods set out in the Annexes to Regulation (EEC) No 2568/91 (*), that oil put up in immediate containers complying with the provisions of Article 6 meets one of the definitions referred to in Article 4 ( 1 ) (a) of Regulation (EEC) No 3089/78 . To this end, the inspection authority shall , at least once per marketing year, take samples at each approved plant of at least one type of packaged oil in the area of the plant where packaging took place or in any storage place within the meaning of Article 7 (2). In Member States having an inspection agency, the detailed rules covering the taking of samples and the number thereof shall be as defined in the work sche ­ dules referred to in Article 3 of Commission Regula ­ tion (EEC) No 27/85 f). However, as regards the 1991 /92 marketing year, samples may be taken from a representative percentage of approved plants equal to at least 60 % of the plants remaining to be inspected at the date of entry into force of this Regulation . 2. Where the competent authority in each Member State finds that the oil in question does not meet one of the definitions referred to in paragraph 1 as a result of blending or other chemical processes intended to render oil not eligible for consumption aid so eligible, the competent authority shall forthwith withdraw the plant's approval for a period of one to five years depending on the gravity of the infringement, without prejudice to any other penalties. In addition, the plant concerned shall be required to pay the Member State a sum equal to twice the consumption aid applied for in the course of one of the months following that in HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2677/85 is hereby amended as follows : (') OJ No 172, 30. 6. 1966, p . 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. o OJ No L 254, 25. 9. 1985, p. 5 . (4) OJ No L 63, 9 . 3 . 1991 , p. 19 . 24. 4. 92 Official Journal of the European Communities No L 106/ 13 which the samples were taken. The sum collected by the Member State shall be deducted from the expendi ­ ture of the European Agricultural Guidance and Guarantee Fund by the authorities or paying agencies of the Member States. Where irregularities other than those referred to in the first subparagraph are observed, the competent autho ­ rity shall be notified thereof in each case. for in this Article and separate daily stock records for by-products of refining and for the other products referred to in paragraph 1 , showing at least the follo ­ wing detailes :  quantities and qualities entering the plant,  quantities and qualities produced in the plant,  quantities and qualities leaving the plant,  stocks broken down by quality. 3 . Where a Member State authorizes the setting-up of a soap works within the precincts of a refinery plant, it may exempt by-products of the refining of olive oil or of olive-residue oil which are intended for use in the unaltered state in the manufacture of soap from the obligation set out in paragraph 1 on condition that the said products are used by that soap works. To that end, the products in question shall be subject to controls to ensure that they are definitively processed into soap. 4. The Member States shall determine the penalties to be applied in cases of infringements of this Article and, where necessary, the national measures required to implement them ; such penalties must be effective, proportionate and dissuasive. The Member States shall notify the Commission of them by 30 September 1992 at the latest.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However :  Article 5 (2) of Regulation (EEC) No 2677/85 shall apply to samples taken after the date of entry into force of this Regulation,  these amendments to Article 14 of Regulation (EEC) No 2677/85 shall apply from 1 July 1992. 0 OJ No L 248, 5. 9. 1991 , p. 1 . f) OJ No L 4, 5. 1 . 1985, p. 5.' 3 . Article 14 is replaced by the following : 'Article 14 1 . For the purpose of checking that the condition referred to in Article 4 ( 1 ) (a) of Regulation (EEC) No 3089/78 has been met, any by-product of the refi ­ ning of olive oil or olive-residue oil produced in the Community must be mixed, prior to leaving the refi ­ ning establishment, with one of the following products in the minimum percentages indicated below :  acid soya oil from refining or soya oil : 30 %  acid rape-seed oil from refining or rape-seed oil : 30%  acid rape-seed oil from refining or rape-seed oil with an erucic acid content of 25 % or more of the triglyceride fatty acids, to obtain an erucic acid content of at least 2,5 % in the resulting mixture  acid linseed oil from refining or linseed oil : 15 %  acid sunflower oil from refining or sunflower oil with a linoleic acid content of 50 % or more : 30 %  grape pip oil : 20 %. 2. All olive-oil refineries shall, for the purposes of verification of the operations provided for in this Article, keep stock records for the operations provided This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1992. For the Commission Ray MAC SHARRY Member of the Commission